—Order unanimously affirmed without costs. Memorandum — “The court’s determination regarding custody and visitation issues, based upon a first-hand assessment of the credibility of the witnesses after an evidentiary hearing, is entitled to great weight and will not be set aside unless it lacks an evidentiary basis in the record (see, Paul G. v Donna G., 175 AD2d 236, 237; D'Errico v D'Errico, 158 AD2d 503, 504; Lenczycki v Lenczycki, 152 AD2d 621, 623)” (Matter of Samuel L. J. v Sherry H., 206 AD2d 886, lv denied 84 NY2d 810; see also, Matter of Dube v Dube, 259 AD2d 1041). Family Court’s assessment of credibility is supported by the record and will not be disturbed. The court properly precluded hearsay testimony by respondent. (Appeal from Order of Wayne County Family Court, Kehoe, J. — Custody.) Present — Pine, J. P., Hayes, Pigott, Jr., and Balio, JJ.